Title: Jonathan Mason to Abigail Adams, 18 September 1776
From: Mason, Jonathan Jr.
To: Adams, Abigail


     
      Madam
      Boston Sep: 18. 1776
     
     I was extreemly sorry I could not pay that attention to your son Johnny, as I should wish to have done, had not I been very diligently employed in other business. Should esteem it as a favour that whenever You trust any of them to town, you would direct them to my father’s house, and I am repeatedly desired by my sister to request your consent to Miss Nabby’s coming into town and tarrying with us as long as inclination and improvement can make it agreeable. My mite, I doubt not you are assured will be chearfully contributed to her emolument. I forwarded your last letters by the post the first Opportunity, and have only to beg that whenever occasion calls, you would not hesitate to command me to any task. It would afford me great pleasure to have it in my power to compensate in some measure, for many unexpected, unmerited civilities, I mett with at your house. Inclosed you have a letter just handed me, but I am ignorant by whom.—Had not a liberal mind induced you to mention it in your letter, I had notwithstanding determined in my own mind, to have wrote, when Politicks or some other general topic had occurred, and if proper, should be extreemly happy in perusing a return.
     
      I am with great respect Your hum. Servt.,
      J Mason Jr.
     
     
      One Mr. Payne in Boston is a fine tutor for the young ladies.
     
    